DOCUMENTS UNDER SEAL
                      Case 3:20-mj-70028-MAG Document 10 Filed 01/28/20 Page 15 of
                                                           TOTAL TIME (m ins):
                                                                                   1
                                                                                minutes
M AGISTRATE JUDGE                             DEPUTY CLERK                             REPORTER/FTR
M INUTE ORDER                                 Melinda K. Lock                          FTR 12:46-12:51
MAGISTRATE JUDGE                              DATE                                     NEW CASE           CASE NUMBER
SALLIE KIM                                    January 28, 2020                                        3:20-mj-70076-MAG
                                                         APPEARANCES                                  3:20-mj-70028-MAG-1
DEFENDANT                                      AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                    PD.     RET.
Mohammed Colin Nuru                                    Y         P       Amy Craig (special appearance)       APPT.
U.S. ATTORNEY                                  INTERPRETER                           FIN. AFFT              COUNSEL APPT'D
Scott Joiner                                                                         SUBMITTED

PROBATION OFFICER                PRETRIAL SERVICES OFFICER               DEF ELIGIBLE FOR            PARTIAL PAYMENT
                                 Josh Libby                              APPT'D COUNSEL              OF CJA FEES
                                          PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR                PRELIM HRG       MOTION           JUGM'T & SENTG                           STATUS
   on Complaint in 20-mj-70076
   - held - 2 mins
                                                                                                                TRIAL SET
       I.D. COUNSEL                  ARRAIGNMENT             BOND HEARING             IA REV PROB. or           OTHER
                                                            3 mins                    or S/R
       DETENTION HRG                 ID / REMOV HRG          CHANGE PLEA              PROB. REVOC.              ATTY APPT
                                                                                                                HEARING
                                                        INITIAL APPEARANCE
        ADVISED                     ADVISED                 NAME AS CHARGED              TRUE NAME:
        OF RIGHTS                   OF CHARGES              IS TRUE NAME
                                                           ARRAIGNM ENT
       ARRAIGNED ON                   ARRAIGNED ON               READING W AIVED             W AIVER OF INDICTMENT FILED
       INFORMATION                    INDICTMENT                 SUBSTANCE
                                                             RELEASE
      RELEASED               ISSUED                     AMT OF SECURITY         SPECIAL NOTES               PASSPORT
      ON O/R                 APPEARANCE BOND            $ 2 million                                         SURRENDERED
                                                                                                            DATE: 1/29/2020
PROPERTY TO BE POSTED                              CORPORATE SECURITY                      REAL PROPERTY:
    CASH    $


      MOTION            PRETRIAL Post             DETAINED           RELEASED      DETENTION HEARING             REMANDED
      FOR               SERVICES Bail                                              AND FORMAL FINDINGS           TO CUSTODY
      DETENTION         REPORT Report                                              W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                                 PLEA
    CONSENT                         NOT GUILTY                  GUILTY                  GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                     CHANGE OF PLEA              PLEA AGREEMENT          OTHER:
    REPORT ORDERED                                              FILED
                                                           CONTINUANCE
TO:                                 ATTY APPT                 BOND                    STATUS RE:
2/6/2020                            HEARING                   HEARING                 CONSENT                 TRIAL SET

AT:                                 SUBMIT FINAN.               PRELIMINARY           CHANGE OF               67$786
                                    AFFIDAVIT                   HEARING               PLEA
11:30 AM                                                        BBBBBBBBBBBBB
BEFORE HON.                         DETENTION                   $55$,*1MENT           MOTIONS                 JUDGMENT &
                                    HEARING                                                                   SENTENCING
Sallie Kim
       TIME W AIVED                 TIME EXCLUDABLE             IDENTITY /            PRETRIAL                PROB/SUP REV.
                                    UNDER 18 § USC              REMOVAL               CONFERENCE              HEARING
                                    3161                        HEARING
                                                     ADDITIONAL PROCEEDINGS
The Government's motion to unseal the both cases entirely is granted. The conditions of release will be revisited at the next
hearing. The parties agree to exclude/waive time and will submit a stipulation to the Court.

                                                                                           DOCUMENT NUMBER:
